Order of March 3, 1959, granting plaintiff leave to substitute to the complaint a complete copy of the document referred to in the complaint as Exhibit “ B ”, in lieu of the document attached thereto as Exhibit *619“ B ”, unanimously affirmed, with $20 costs and disbursements to the respondents. Order of March 3, 1959, granting plaintiffs’ motion for judgment dismissing the counterclaim in the answer of the defendants, unanimously affirmed, with $20 costs and disbursements to the respondents. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.